Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/09/2021 has been entered.

Claim Status
	Claims 14-15 and 27-38 are pending.  The claims filed 4/09/2021 amend claims 15, 30, 33, and 36 relative to the claim set filed 2/11/2021.  Claims 14-15 and 27-38 are directed to allowable subject matter.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Reasons for indicating allowable subject matter were set forth on record and summarized in the Final Action mailed 12/16/2020 at pages 2-3, which are incorporated herein.  The closest prior art of record is US 2010/0168004 A1 (see, e.g., Action mailed 12/16/2020 starting at page 25); however, the closest prior art of record does not anticipate nor render obvious the instantly .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 14-15 and 27-38 are directed to allowable subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/RANDALL L BEANE/Primary Examiner, Art Unit 1654